Name: 86/383/EEC: Commission Decision of 23 July 1986 relating to the specific programmes concerning the processing and marketing of fish and fish products in France for the period 1986 to 1990 forwarded by France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe
 Date Published: 1986-08-13

 Avis juridique important|31986D038386/383/EEC: Commission Decision of 23 July 1986 relating to the specific programmes concerning the processing and marketing of fish and fish products in France for the period 1986 to 1990 forwarded by France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 226 , 13/08/1986 P. 0020*****COMMISSION DECISION of 23 July 1986 relating to the specific programmes concerning the processing and marketing of fish and fish products in France for the period 1986 to 1990 forwarded by France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (86/383/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 5 thereof, Whereas France forwarded to the Commission on 17 April and 30 May 1985 two specific programmes concerning the processing and marketing of fish and fish products in France and the latest supplementary background information on the programme on 15 April 1986; Whereas these programmes comply with the provisions of Article 2 of Regulation (EEC) No 355/77; Whereas these programmes contribute to the fulfilment of the objectives of the common fisheries policy and include the details referred to in Article 3 of that Regulation; Whereas these programmes should be consistent with the multiannual guidance programmes for restructuring, modernizing and developing the fishing industry and for developing aquaculture as adopted by the Commission by Decisions 85/281/EEC (3) and 85/282/EEC (4); Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structures and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The two specific programmes concerning the processing or marketing of fish and fish products in France forwarded by France on 17 April and 30 May 1985, as last supplemented on 15 April 1986 and the main features of which are set out in Annexes I and II, are hereby approved, subject to the provisions in Annex III. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 23 July 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 157, 15. 6. 1985, p. 11. (4) OJ No L 157, 15. 6. 1985, p. 14. ANNEX I MAIN FEATURES OF THE PROGRAMME RELATING TO THE PROCESSING OF FISH AND FISH PRODUCTS IN FRANCE DRAWN UP BY FRANCE PURSUANT TO REGULATION (EEC) No 355/77 1. Purpose of the programme (processing) Provision of support for plans and initiatives by the French fish-processing industry in so far as such plans and initiatives contribute towards: - the upgrading of fish, - the development of industries producing goods with a high added value; - the improvement of the competitiveness of processing firms; - a reduction in the trade deficit with third countries. 2. Delimitation of the area concerned by the programme The whole of Metropolitan France. 3. Duration of the programme The programme covers the period from 1 January 1986 to 31 December 1990. 4. Objectives of the programme The main emphasis will be placed on the following aspects: - in the canning industry: - the maintenance of relations with suppliers once they have become competitive in terms of price and quality, - the modernization of industrial plant, - the development of new products; - in the deep-freeze sector: - the improvement of supply sources and/or extension of existing processing plants to provide adequate intake and storage facilities, - the investment in high-performance equipment, - the development of a brand policy, - the use of refrigeration and freezing techniques to increase the market value of species with little or no market value in the fresh state. 5. Investment forecasts The total investment figure needed in order to attain the specified objectives is FF 450 million (67 million ECU), broken down as follows: 1. Investments needed to develop canning firms: industrial investments FF 240 million, 2. Investments in the freezing and deep-freeze sector: industrial investment FF 160 million, 3. Other processing activities: industrial investments FF 50 million. 6. National aid The above investments will be eligible for State subsidies in the form of equipment subsidies, the Prime d'Orientation Maritime (Maritime Redevelopment Premium), the Prime d'AmÃ ©nagement du Territoire (Regional Development Premium), which may be accumulated in respect of 35 % of the investments approved. The State may also grant a subsidy or loans at favourable rates or on favourable repayment terms. Fish-processing undertakings are eligible for these loans in the same way as any other food-processing undertaking. ANNEX II MAIN FEATURES OF THE PROGRAMME RELATING TO THE MARKETING OF FISH PRODUCTS IN FRANCE, DRAWN UP BY FRANCE PURSUANT TO REGULATION (EEC) No 355/77 1. Purpose of the programme (marketing) Development and rationalization of the marketing of fish and sea farmed fish products in so far as this entails organizing the access of such products to the market for first-hand sale and marketing through wholesale channels. The programme also concerns onshore installations for the marketing of shellfish, whether fished or farmed. 2. Delimitation of the area concerned by the programme The whole of Metropolitan France. 3. Duration of the programme The programme covers the period from 1 January 1986 to 31 December 1990. 4. Objectives of the programme The main emphasis will be placed on the following aspects: - reducing the trade deficit in fish products by improving export capacity, - maintaining employment in regions often affected by unemployment, where industrial conversion is difficult (employment in the fishing industry but also in all activities dependent on an and related to fish products), - making the sale of fish by auction more general in order to ensure greater market transparency, - upgrading of various types of product, especially species not subject to quotas. 5. Investment forecasts The total investment figure needed in order to attain the specified objectives is FF 555 million or 82 million ECU. With regard to the abovementioned actions, the scheduled investment can be broken down as: 1.2 // 1. Construction of auction markets and extension of existing buildings // FF 135 million, // 2. Construction of buildings for collection and dispatch of products // FF 61 million, // 3. Equipment of ports, landing places, auction markets and other buildings // FF 244 million, // - colling of auction markets // FF 71 million, // - cold stores // FF 26 million, // - ice silos and ice-making machines // FF 20 million, // - chill rooms and freezer tunnels // FF 50 million, // - unloading and grading facilities // FF 41 million, // - handling equipment // FF 17 million, // - storage tanks // FF 16 million, // - communications // FF 3 million, // 4. Computers etc. // FF 29 million, // 5. Equipment for wholesale premises // FF 81 million. The figures and breakdown of different types of investment are illustrative. 6. National aid The State may also grant a subsidy or loans at favourable rates or on favourable repayment terms. Fish-processing undertakings are eligible for these loans in the same way as any other food-processing undertaking. ANNEX III FINAL CONCLUSIONS 1. The Commission considers that the programmes forwarded by France as a framework for future Community or national financing schemes, constitute a suitable basis to facilitate the development of the processing and marketing of fish products. In this connection, the Commission emphasizes the importance of the prospective development of resources and of the consequences and objectives of the multiannual guidance programmes with regard to the fishing fleet and to aquaculture for the future development of the processing and marketing of fish products. 2. Given that the structural measurs for the restructuring of the fishing fleet and aquaclture will expire at the end of 1986, the Commission reserves the possibility of reviewing the current programme at a later date in order that the structural measures relating to the fishing fleet and aquaculture foreseen for 1987 and later may be taken into consideration in an appropriate manner in relation to the processing and marketing of fish products. 3. However, the Commission points out that: investments relating to the establishment of technical assistance centres are not eligible for grant aid under Council Regulation (EEC) No 355/77. Furthermore, investments in products for human consumption which are not listed in Annex II of the EEC Treaty shall be examined with particular reference to Article 7 of Council Regulation (EEC) No 355/77; these should contain significant amounts of fish. 4. Taking into account the present situation in the Community market for sardines tinned in traditional form, the Commission affirms that in the implementation of the current programmes no aid should be granted to investments increasing the production capacity of this type of product.